UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: May 31 Date of reporting period:February 28, 2013 Item 1. Schedule of Investments. Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS As of February 28, 2013 (Unaudited) Number of Shares Value COMMON STOCKS – 55.7% BASIC MATERIALS – 6.8% B2Gold Corp.* $ Endeavour Mining Corp.* Freeport-McMoRan Copper & Gold, Inc. Kinross Gold Corp.1 Newmont Mining Corp. COMMUNICATIONS – 4.2% Active Network, Inc.* Cisco Systems, Inc. Inuvo, Inc.* NII Holdings, Inc.* TeleNav, Inc.* CONSUMER, CYCLICAL – 7.1% General Motors Co.*1 Hawaiian Holdings, Inc.* Lennar Corp. VOXX International Corp.* CONSUMER, NON-CYCLICAL – 5.9% BioMimetic Therapeutics, Inc.* Corinthian Colleges, Inc.* Humana, Inc. Palomar Medical Technologies, Inc.* ENERGY – 2.5% Apache Corp. Chevron Corp.1 ConocoPhillips W&T Offshore, Inc. FINANCIAL – 2.9% Bank of America Corp. Citigroup, Inc. INDUSTRIAL – 5.3% HEICO Corp. - Class A Molex, Inc. - Class A1 Power-One, Inc.* Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS - Continued As of February 28, 2013 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) TECHNOLOGY – 21.0% Apple, Inc. $ EPAM Systems, Inc.* GSE Systems, Inc.* Imation Corp.* Integrated Silicon Solution, Inc.*1 Intel Corp.1 Magnachip Semiconductor Corp.* Research In Motion Ltd.* Tessera Technologies, Inc. Veeco Instruments, Inc.*1 TOTAL COMMON STOCKS (Cost $15,029,672) Principal Amount CORPORATE BONDS – 29.5% $ Alliance One International, Inc. 10.000%, 7/15/20161,2 Alpha Natural Resources, Inc. 2.375%, 4/15/20151,3 Cadence Design Systems, Inc. 1.500%, 12/15/20131,3 GT Advanced Technologies, Inc. 3.000%, 10/1/20171,3 Hawaiian Holdings, Inc. 5.000%, 3/15/20161,3 MagnaChip Semiconductor S.A. / MagnaChip Semiconductor Finance Co. 10.500%, 4/15/20181,2 MEMC Electronic Materials, Inc. 7.750%, 4/1/20192 NuVasive, Inc. 2.750%, 7/1/20171,3 SanDisk Corp. 1.000%, 5/15/20133 SunPower Corp. 4.750%, 4/15/20141,3 Teleflex, Inc. 3.875%, 8/1/20173 W&T Offshore, Inc. 8.500%, 6/15/20191,2 Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS - Continued As of February 28, 2013 (Unaudited) Principal Amount Value CORPORATE BONDS (Continued) $ Wachovia Capital Trust III 5.570%, 3/29/20492,4 $ TOTAL CORPORATE BONDS (Cost $8,350,410) Number of Shares EXCHANGE-TRADED FUNDS – 3.0% SPDR Gold Shares* 1 TOTAL EXCHANGE-TRADED FUNDS (Cost $829,093) Number of Contracts PURCHASED OPTIONS CONTRACTS – 1.9% CALL OPTIONS – 1.7% ACXIOM Corp. Exercise Price: $20, Expiration Date: August 17, 2013* General Motors Co. Exercise Price: $30, Expiration Date: June 22, 2013* Exercise Price: $30, Expiration Date: September 21, 2013* Research in Motion Ltd. Exercise Price: $14, Expiration Date: June 22, 2013* Exercise Price: $15, Expiration Date: September 21, 2013* Exercise Price: $18, Expiration Date: September 21, 2013* Exercise Price: $20, Expiration Date: January 18, 2014* Sunpower Corp. Exercise Price: $11, Expiration Date: June 22, 2013* Exercise Price: $12, Expiration Date: January 18, 2014* PUT OPTIONS – 0.2% Amazon.com, Inc. 30 Exercise Price: $255, Expiration Date: April 20, 2013* Boeing Co. Exercise Price: $65, Expiration Date: May 18, 2013* Exercise Price: $70, Expiration Date: May 18, 2013* TOTAL PURCHASED OPTIONS CONTRACTS (Cost $323,197) WARRANTS – 0.0% INUV, Inc. Exercise Price: $2, Expiration Date: June 21, 2016* TOTAL WARRANTS (Cost $—) Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS - Continued As of February 28, 2013 (Unaudited) Number of Shares Value SHORT-TERM INVESTMENTS – 9.2% Federated Treasury Obligations Fund, 0.010%5 $ TOTAL SHORT-TERM INVESTMENTS (Cost $2,634,220) TOTAL INVESTMENTS – 99.3% (Cost $27,166,592) Other Assets in Excess of Liabilities – 0.7% TOTAL NET ASSETS – 100.0% $ SECURITIES SOLD SHORT – (25.9)% COMMON STOCKS – (6.1)% CONSUMER, CYCLICAL – (0.7)% ) Lennar Corp. - Class A ) CONSUMER, NON-CYCLICAL – (3.2)% ) NuVasive, Inc.* ) ) Teleflex, Inc. ) ) Wright Medical Group, Inc.* ) ) INDUSTRIAL – (1.2)% ) HEICO Corp. ) ) Molex, Inc. ) ) SunPower Corp.* ) ) TECHNOLOGY – (1.0)% ) Acxiom Corp.* ) ) GT Advanced Technologies, Inc.* ) ) TOTAL COMMON STOCKS (Proceeds $1,622,056) ) EXCHANGE-TRADED FUNDS – (16.3)% ) Powershares QQQ Trust Series 1 ) ) SPDR S&P rust ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $4,485,278) ) Bridgehampton Value Strategies Fund SCHEDULE OF INVESTMENTS - Continued As of February 28, 2013 (Unaudited) Principal Amount Value SECURITIES SOLD SHORT (Continued) U.S. TREASURY SECURITIES – (3.5)% $ ) United States Treasury Note 1.750%, 5/15/2022 $ ) TOTAL U.S. TREASURY SECURITIES (Proceeds $1,012,287) ) TOTAL SECURITIES SOLD SHORT (Proceeds $7,119,621) $ ) ETF – Exchange-Traded Fund * Non-income producing security. 1 Cash of $7,511,536 and all or a portion of this security is segregated as collateral for securities sold short.The aggregate value of segregated securities is $9,948,383. 2 Callable. 3 Convertible security. 4 Variable, floating or step rate security. 5 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. Bridgehampton Value Strategies Fund NOTES TO SCHEDULE OF INVESTMENTS February 28, 2013 (Unaudited) Note 1 – Organization Bridgehampton Value Strategies Fund (the ‘‘Fund’’) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund’s primary investment objective is to seek higher returns and lower volatility than the S&P 500 Index over a 3-5 year time horizon. The Fund commenced investment operations on June 29, 2012. The Fund commenced operations on June 29, 2012, prior to which its only activity was the receipt of a $1,000 investment from principals of the Fund’s advisor and a $19,753,858 transfer of the Fund in exchange for the net assets of the Bridgehampton Multi-Strategy Fund, LLC., a Delaware limited liability company (the “Company”). This exchange was nontaxable, whereby the Fund issued 790,180shares for the net assets of the Company on June 29, 2012. Cash and the investment portfolio of the Company with a fair value of $21,331,274 on long securities and $3,153,865 on securities sold short (identified cost of investment transferred were $21,199,781 on long securities and $2,987,831 on securities sold short) were the primary assets received by the Fund. For financial reporting purposes, assets received and shares issued by the Fund were recorded at fair value; however, the cost basis of the investments received from the Company was carried forward to align ongoing reporting of the Fund’s realized and unrealized gains and losses with amount distributable to shareholders for tax purposes. Note 2 – Accounting Policies The following is a summary of the significant accounting policy consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. A Fund’s assets generally are valued at their market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. Bridgehampton Value Strategies Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued February 28, 2013 (Unaudited) (b) Options The Fund may write or purchase options contracts primarily to enhance the Fund’s returns and reduce volatility. In addition, the Fund may utilize options in an attempt to generate gains from option premiums or to reduce overall portfolio risk.When the Fund writes or purchases an option, an amount equal to the premium received or paid by the Fund is recorded as a liability or an asset and is subsequently adjusted to the current market value of the option written or purchased.Premiums received or paid from writing or purchasing options which expire unexercised are treated by the Fund on the expiration date as realized gains or losses.The difference between the premium and the amount paid or received on affecting a closing purchase or sale transaction, including brokerage commissions, is also treated as a realized gain or loss.If an option is exercised, the premium paid or received is added to the cost of the purchase or proceeds from the sale in determining whether the Fund has realized a gain or a loss on investment transactions. The Fund, as writer of an option, may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.The Fund, as a purchaser of an option, bears the risk that the counterparties to the option may not have the ability to meet the terms of the option contracts. (c) Short Sales Short sales are transactions under which the Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense on the Statement of Operations.To borrow the security, the Fund also may be required to pay a premium or an interest fee, which would decrease proceeds of the security sold.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out.A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale.The Fund may not always be able to borrow a security or to close out a short position at a particular time or at an acceptable price.If the price of the borrowed security increases between the date of the short sale and the date on which the Fund replaces the security, the Fund will experience a loss.The Fund’s loss on a short sale is limited only by the maximum attainable price of the security (which could be limitless) less the price the Fund paid for the security at the time it was borrowed. (d) Foreign Currency Translation The Fund’s records are maintained in U.S. dollars.The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreign exchange rates prevailing at the end of the reporting period.The currencies are translated into U.S. dollars by using the exchange rates quoted prior to when the Fund’s net asset value is next determined. Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. The Fund does not isolate that portion of its net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices.Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books and the U.S. dollar equivalent of the amounts actually received or paid.Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. Bridgehampton Value Strategies Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued February 28, 2013 (Unaudited) Note 3 – Federal Income Taxes At February 28, 2013, the cost of securities and proceeds from securities sold short, on a tax basis and gross unrealized appreciation and depreciation on investments and securities sold short for federal income tax purposes were as follows: Cost of investments $ Proceeds from securities sold short $ ) Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation (depreciation) oninvestments and securities sold short $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad Levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different Levels of the fair value hierarchy. In such cases, for disclosure purposes, the Level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest Level input that is significant to the fair value measurement in its entirety. Bridgehampton Value Strategies Fund NOTES TO SCHEDULE OF INVESTMENTS - Continued February 28, 2013 (Unaudited) In addition, the Fund has adopted Accounting Standards Update No. 2011-04 Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs which amends Fair Value Measurements and Disclosures to establish common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. GAAP and International Financial Reporting Standards. Enhanced disclosure is required to detail any transfers in to and out of Level 1 and Level 2 measurements and Level 2 and Level 3 measurements and the reasons for the transfers. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of February 28, 2013, in valuing the Fund’s assets carried at fair value: Level 1 Level 2 Level 3** Total Assets Investments Common Stocks $ $ $
